30 Mich. App. 147 (1971)
186 N.W.2d 37
PEOPLE
v.
JIMMERSON
Docket No. 8003.
Michigan Court of Appeals.
Decided January 26, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and Donald A. Johnston, III, Chief Appellate Attorney, for the people.
William J. Heyns, for defendant on appeal.
*148 Before: HOLBROOK, P.J., and McGREGOR and T.M. BURNS, JJ.
PER CURIAM.
On July 28, 1969, defendant, after trial by a jury, was found guilty of armed robbery, MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797) and subsequently was sentenced to 10 to 20 years in prison.
The evidence at trial showed that on November 15, 1968, the defendant and three companions, armed with a shotgun, went to a tavern. The defendant and a companion entered the tavern and ordered the two bartenders to lie down behind the bar. A waitress was ordered by the defendant to "clean out the cash register"; she complied, surrendering approximately $175. The defendant then took valuables from those present in the tavern.
A companion of the defendant testified at trial and made statements admitting his complicity in the crime, and implicated the defendant. The waitress testified at trial and identified the defendant.
Defendant raises the defense of alibi, claiming that he had been at the home of his girlfriend on the night the robbery was committed.
On January 2, 1970, this Court granted the defendant the right to file a post-conviction motion with the trial court. Defendant's motion for a new trial was denied by the trial judge and from this ruling, defendant appeals.
Defendant charges that the trial judge erred reversibly with respect to the testimony of the defendant's companions. He contends that the testimony of these witnesses should not have been received at trial, in that they were coerced by police and the prosecuting attorney to testify. At *149 the hearing on the motion for a new trial the defendant's companion testified to the effect that they had committed perjury at the trial.
We have reviewed the trial transcript and the transcript of the lower court hearing on the motion for new trial and find that no abuse of discretion was committed in denying the motion for new trial. People v. Winstanley (1969), 20 Mich. App. 528. This Court is not impressed by the recanting statements of witnesses who attempt to show that they perjured themselves at trial. People v. Van Den Dreissche (1925), 233 Mich. 38; People v. Smallwood (1943), 306 Mich. 49; People v. Bradford (1968), 10 Mich. App. 696, leave to appeal denied (1968), 381 Mich. 778, cert den (1969), 394 U.S. 1022 (89 S. Ct. 1638, 23 L. Ed. 2d 48).
The other alleged errors raised by defendant are without merit.
Conviction affirmed.